DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 3, 10-12, 15 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 10 recite, “wherein the substantially unoccupied space exhibits a minimum gap distance between the core and the casing that is about 2% to about 49% of at least one outer dimension of the casing [emphasis added by examiner].”
The term “minimum” is synonymous with an “at least” type value. Adding a range to a minimum makes the claim indefinite because it unclear if the value needs to be within the specified range or greater than one of the at least two value of the specified range. Additionally, it is unclear what is meant by “at least one outer dimension of the casing”. Is this a circumference? A diameter? A single side of a rectangle? A thickness of the casing?



Claim Rejections - 35 USC § 102

Claims 1, 3, 6, 8-11, 15, 19-20, 26 and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thorne, US 4,606,167.
Regarding claim 1:
Thorne discloses a buckling restrained brace, comprising: 
a casing (12) exhibiting a hollow cross-sectional shape defining an interior region, the casing exhibiting a first length, the casing including a steel hollow structural section (the casing includes steel mounting ring 18 and a steel mounting frame 35); and 
a core (10) disposed in the interior region of the casing, the core exhibiting a generally I cross-sectional shape (refer to Fig. 2), the core exhibiting a second length that is greater than the first length (refer to Fig. 5); 
wherein the core is separated from the casing by
Regarding claims 3 and 10:
Thorne discloses a buckling restrained brace, comprising: 
a single casing (32) exhibiting a hollow cross-sectional shape defining an interior region, the casing exhibiting a first length; and 
a single core disposed in the interior region of the casing, the core exhibiting a second length that is greater than the first length; and 
wherein the core is separate from the casing along at least a portion of the first length of the casing and a corresponding portion of the second length of the core by substantially unoccupied space (refer to Fig. 2), and wherein the substantially unoccupied space exhibits a minimum gap distance between the core and the casing that is about 2% to about 49% of at least one outer dimension of the casing.
Regarding claim 19:
Thorne discloses a buckling restrained brace, comprising:
a casing (12) exhibiting a hollow cross-sectional shape defining an interior region, the casing exhibiting a first length; 
a core (10 and 35) disposed in the interior region of the casing, the core exhibiting a second length that is greater than the first length; and 
a plurality of bridge plates (rings 18 and 28) that each extend substantially between the core and the casing, each of the plurality of bridge plates define an opening therethrough that corresponds to the cross-sectional shape of the core (the core has a shape that fits within the opening such that they correspond); wherein the core is disposed through the opening, and wherein the core is directly attached to the plurality of bridge plates (portion 35 of the core is directly attached to the bridge plates); 
wherein the core is separated from the casing by a minimum gap distance along at least a portion of the first length of the casing and a corresponding portion of the second length of the core, the at least a portion of the first length of the casing and the corresponding portion of the second length of the core is between adjacent ones of the plurality of bridge plates.
Regarding claims 6, 8, 15 and 26:
Thorne discloses a plurality of bridge plates (18, 28) that each extend substantially between the core and the casing, wherein the at least a portion of the first length of the casing and the corresponding portion of the second length of the core is between adjacent ones of the plurality of bridge plates;
wherein each of the plurality of bridge plates define an opening therethrough and the core is disposed through the opening, wherein a first portion of the opening is attached to the core (refer to Fig. 2) and a second portion is not attached to the core.
With regards to attachment by a weld, the determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process.  That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process. In the instant case, a weld is directed to a process of attachment.
Regarding claim 9:
Thorne discloses wherein the buckling restrained brace is substantially free of cementitious materials.
Regarding claims 11 and 20:
Thorne discloses an I-shape.
Regarding claim 31:
Thorne discloses wherein the substantially unoccupied space is occupied by air.

Claims 19 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Douglas, US 2017/0335588.
Regarding claims 19 and 30:
Douglas discloses a frame, comprising:
opposing vertical columns (3);
one or more horizontally oriented beams (2) connected to and extending between opposing vertical columns; and
at least one buckling restrained brace (1) extending in a diagonal direction.
the buckling restraining brace comprising:
a casing (408, the composite overwraps shown in Fig. 5, not shown in Fig. 2D for clarity, refer to para. 0032) exhibiting a hollow cross-sectional shape (rectangular), the casing exhibiting a first length;
a single core (rods 406/407 and 6, the four rids make up the core) disposed in the interior region of the casing, the core exhibiting a second length that is greater than the first length (refer to Figs. 5 and 2D);
a plurality of bridge plates (plastic stiffeners 411 and 8) that each extend substantially between the core and the casing, each of the bridge plates define an opening therethrough that corresponds to the cross-sectional shape of the core; wherein the core is disposed through the opening, and wherein the core contacts or is directly attached to the plurality of bridge plates (refer to Fig. 6, 411 directly contacts 406);
wherein the core is separated from the casing by substantially unoccupied space along at least a portion of the first length of the casing and a corresponding portion of second length of the core.

Claims 1 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugisawa et al., US 5,471,810.
Regarding claim 1:
Sugisawa discloses a buckling restrained brace (1), comprising: 
a casing (13) exhibiting a hollow cross-sectional shape defining an interior region, the casing exhibiting a first length, the casing including a steel hollow structural section; and 
a core (2) disposed in the interior region of the casing, the core exhibiting a generally I cross-sectional shape (refer to Fig. 9), the core exhibiting a second length that is greater than the first length (refer to Fig. 8); 
wherein the core is separated from the casing by
Regarding claims 10-11:
Sugisawa discloses a buckling restrained brace, comprising:
a single casing (13) exhibiting a hollow cross-sectional shape defining an interior region, the single casing exhibiting a first length; and 
a single core (2) disposed in the interior region of the single casing, the single core exhibiting a second length that is greater than the first length; and 
wherein the single core is separate from the single casing along at least a portion of the first length of the single casing and a corresponding portion of the second length of the single core by a substantially unoccupied space, and wherein the substantially unoccupied space exhibits a minimum gap distance between the single core and the single casing that is about 2% to about 49% of at least one outer dimension of the single casing (refer to Fig. 9).


Claim Rejections - 35 USC § 103
Claims 2, 4, 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Thorne, US 4,606,167.
Regarding claims 2, 4, 5 and 12:
Thorne discloses the claimed invention except for the size range of the minimum gap distance and the outer casing dimension and length.  It would have been an obvious matter of design choice to change the size of these dimensions, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level or ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  There would be no unexpected or unpredictable result obtained from providing a minimum gap distance of 2.54cm or making the outer casing dimension between 2.5 and 12cm or a length of 1m to 2.5m. There is no evidence that the claimed dimensions not specifically taught by Thorne provide a criticality that would be unachievable and unexpected with a reasonable amount of experimentation.

Claims 7 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Thorne, US 4,606,167 in view of Muto et al., US 4,071,996.
Regarding claims 7 and 25:
Thorne discloses wherein the bridge plates a circular in cross-section.
Muto discloses bridge plates/a casing that can be either circular or rectangular.
At the time the invention was filed, it would have been obvious to a person of ordinary skill to change the bridge plate (and the casing) of Thorne to be rectangular as suggested by Muto in order to provide a different aesthetic to the exterior of the brace, as it is suggested by Muto that the two shapes are obvious variants.

Claims 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al., US 2012/0233955 in view of Sugisawa et al., US 5,471,810.
Regarding claims 28 and 29:
Tsai discloses a frame, comprising:
opposing vertical columns;
one or more horizontally oriented beams connected to and extending between opposing vertical columns;
at least one buckling restrained brace extending in a diagonal direction.
Tsai does not expressly disclose the buckling restrained braces of claims 1 and 10.
Sugisawa discloses the brace of claims 1 and 10.
At the time the invention was filed, it would have been obvious to a person of ordinary skill to substitute the brace of Sugisawa for that of Tsai in order to provide a brace of lower weight and to eliminate the need for concrete (background of Sugisawa).

Response to Arguments
Applicant's arguments filed 1/12/2022 have been fully considered but they are not persuasive. 
The examiner maintains that “minimum” and “at least” are generally synonymous. However, the equivalence of “minimum” and “at least” is a digression from the 112(b) rejection. The limitation, “wherein the substantially unoccupied space exhibits a minimum gap distance between the core and the casing that is about 2% to about 49% of at least one outer dimension of the casing [emphasis added by examiner],” remains indefinite. A “minimum distance” in combination with a range muddies the scope of the claim. As a simplifying example, stating “wherein the unoccupied space exhibits a minimum distance of about 3mm to 7mm” muddies the scope of the claim because a minimum distance of about 3mm includes a minimum distance of 7mm. So including the range with the minimum qualifier is redundant and makes the intended limitation simply unclear. 
Instead claiming, “wherein the substantially unoccupied space exhibits a minimum gap distance between the core and the casing that is about 2% of at least one outer dimension of the casing” would be clearer because that additionally encompasses a gap distance of about 49%. 
Alternatively, claiming, “wherein the substantially unoccupied space exhibits a gap distance between the core and the casing that is about 2% to about 49% of at least one outer dimension of the casing” would be clearer because it sets forth a range for the gap distance.

	Regarding applicant’s argument that “at least one outer dimension of the casing” is clear because of paragraphs 0026 and 0027 of the specification and Fig. 1B, it is noted that the embodiment of Figs. 1F through 1I discloses a circular casing that differs from the square casing of Fig. 1B. The specification does not make it clear what is encompassed by “at least one outer dimension of the casing” when the casing is circular.
	Regarding applicant’s argument that Thorne’s column is not a “buckling restrained brace”, claim terms are given their broadest reasonable interpretation. In the instant case, the column of Thorne is explicitly stated to be structural steel, skeleton frame of a building (col. 2, ll. 64-67). Such a structure prevents/restrains buckling of the building and provides bracing for a building. It is unclear how a structural steel column would not provide for a “buckling restrained brace” as argued by applicant. The “fiber tube” of Thorne is but one part of the column structure. The column structure disclosed by Thorne should be considered as a whole. Applicant claims wherein the buckling restraining brace includes the combination of a core and a casing; not just a casing. 	
	The examiner has set forth in the rejection above that the casing of Thorne includes a steel hollow structural section (steel mounting ring 18). As claimed, the entirety of the casing is not required to include a steel or aluminum hollow structural section. In addition to fiber, the casing of Thorne includes a steel structural section.
	Regarding applicant’s argument that Thorne does not disclose “a plurality of bridge plates that each extend substantially between the core and the casing, each… define an opening therethrough that correspond to the cross-sectional shape of the core;… and wherein the core contacts or is directly attached to the plurality of bridge plates,” as recited in independent claim 19, the examiner has labeled these critical components in Fig. 5 of Thorne reproduced below.

    PNG
    media_image1.png
    689
    623
    media_image1.png
    Greyscale

	Regarding applicant’s argument that Douglas does not disclose wherein the core contacts or is directly attached to the plurality of bridges, each of Figs. 1, 3A, and 6 clearly disclose wherein the core (407) contact the bridges (411). The sleeve (407) is a part of the core.
	Regarding applicant’s argument that Douglas does not disclose a single casing, Fig. 2C of Douglas clearly discloses a single casing. Regardless, the overwraps 408 shown in Fig. 5 can reasonably be considered a single, disjointed casing. Additionally, the four rods make up the single core.
	The rejection above sets forth how Thorne discloses a steel hollow structural section.
	Douglas expressly teaches away from steel sleeves. As such, the reliance upon Douglas in rejecting claim 1 has been withdrawn.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



	





Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT W HERRING whose telephone number is (571)270-3661. The examiner can normally be reached Monday-Thursday 7:30a-6:00p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT W HERRING/Primary Examiner, Art Unit 3633